Citation Nr: 1033258	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-12 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a left 
knee disorder, to include as secondary to service-connected right 
knee disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder, to include as secondary to service-connected right knee 
disability.

3.  Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected right knee disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased disability rating for a right 
knee disability, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 until November 
1976, from March 1977 until April 1978, and from February 1984 
until October 1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in November 2005 and April 
2006 issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, on behalf of the RO located 
in New Orleans, Louisiana.  

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing held at the 
RO.  A transcript of that hearing has been associated with the 
claims file.  

During the May 2010 video conference hearing, the Veteran 
essentially testified as to his belief that clear and 
unmistakable error (CUE) was committed with respect to 
previous rating decisions issued as to a claim for service 
connection for a left knee disability.  The record is 
unclear as to the exact rating decision(s) the Veteran 
claims was in error or whether the Veteran wishes to purse 
this claim.  The issue of whether CUE was committed with 
respect to any prior rating decisions has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Thus, the issue of whether clear and unmistakable error 
was committed with respect to the previous denial of the 
left knee disability claim is referred to the AOJ for 
appropriate action.  

The issue of service connection for a low back disability and 
tinnitus, and the claim for an increased disability rating for 
the service-connected right knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied entitlement 
to service connection for a left knee disorder on the basis of 
new and material evidence having not been received.  The Veteran 
did not perfect an appeal of that decision.

2.  Evidence received since the April 2004 rating decision does 
not relate to an unestablished fact necessary to substantiate the 
claim for service connection for a left knee disorder, and does 
not raise a reasonable possibility of substantiating the claim.

3.  In a November 1991 rating decision, the RO denied entitlement 
to service connection for a low back disorder.  The Veteran did 
not perfect an appeal of that decision.

4.  Evidence received since the November 1991 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim for service connection for a low back disorder, and raises 
a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 2004 RO decision which denied the Veteran's claim 
of service connection for a left knee disorder is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a); 
20.1103 (2009).

2.  Subsequent to the April 2004 RO decision, new and material 
evidence has not been received to reopen the claim for service 
connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The November 1991 RO decision which denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104(a); 20.1103 (2009).

4.  Subsequent to the November 1991 RO decision, new and material 
evidence has been received to reopen the claim for service 
connection for a low back disorder.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).


In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

VA satisfied the duty to notify with respect to the application 
to reopen the previously denied claim by means of letters to the 
Veteran dated in June 2005 and July 2005.  The Veteran was told 
of what was required to substantiate his claims for reopening the 
previously denied claims, and of his and VA's respective duties, 
i.e., that VA would attempt to get any additional records that he 
identified as being helpful to his claims.  The letter provided 
the Veteran with notice of what evidence and information was 
necessary to reopen his previously denied claims and to establish 
entitlement to the underlying claims for the benefits sought on 
appeal.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of the 
Board's denial of the Veteran's left knee claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the Court's 
holding.  

The Board is reopening and remanding the claim for service 
connection for a low back disorder.  Accordingly, assuming, 
without deciding that any error was committed with respect to 
either the duty to notify or the duty to assist, such errors with 
respect to this claim was harmless and will not be further 
discussed.   

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

A VA examination need not be provided for the Veteran's claims to 
reopen.  In the absence of new and material evidence submitted by 
the claimant, the duty to assist by affording the Veteran a VA 
examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); 
Paralyzed Veterans of Am. v.  Sec'y of Veterans Affairs, 345 F.3d 
1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) 
(holding that unless the veteran has submitted new and material 
evidence warranting the reopening of his claim, the duty to 
assist does not attach).

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for New and Material Evidence Claims

In this case, the Veteran has asserted that he has submitted new 
and material evidence to reopen his claims of entitlement to 
service connection for a left knee disorder and a low back 
disorder, and that the evidence is otherwise sufficient to award 
service connection thereof.  

With respect to the left knee claim, the Board notes that the 
Veteran has raised a new theory of entitlement to service 
connection.  As noted above, the claim for service connection for 
a left knee disorder was denied in an April 2004 rating decision.  
The Veteran did not appeal the rating decision, and thus, the 
April 2004 rating decision became final.  The Veteran has now 
asserted that his left knee disorder is secondary to his service-
connected right knee disability.  Thus, he has asserted a new 
theory of entitlement to service connection.

The Board points out that the Veteran's new theory of entitlement 
on the basis of secondary service connection does not constitute 
a new claim. Current case law indicates that a new theory of 
causation for the same disease or injury that was the subject of 
a previously denied claim cannot be the basis of a new claim 
under 38 U.S.C.A. § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1336 
(Fed. Cir. 2008).  The Court has held that separate theories in 
support of a claim for benefits for a particular disability does 
not equate to separate claims for benefits for that disability.  
Although there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.  Robinson v. Mansfield, 21 Vet. App. 
545, 550 (2008). 
 
In the Robinson decision, the Court explicitly held that the 
notion that claims of service connection and secondary service 
connection were two different claims had been overruled.  21 Vet. 
App. At 550-51 (acknowledging that Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000), had overruled Perman v. Brown, 5 Vet. App. 
237 (1993), which had previously indicated that the two theories 
were different claims).  See also Velez v. Shinseki, 23 Vet. App. 
199, 206 (2009) (holding that regardless of whether the RO first 
adjudicated a veteran's cervical spine disorder claim on both 
direct and secondary bases, his failure to timely appeal that 
denial now foreclosed adjudication on a direct basis without 
submission of new and material evidence to reopen).  It therefore 
follows that the last final decision regarding the claim for 
service connection for a left knee disorder was the RO's April 
2004 rating action. As such, new and material evidence is 
necessary to reopen a claim for the same benefit asserted under a 
different theory. Id. 

The RO does appear to have reopened the Veteran's claim of 
service connection for a low back disorder, as reflected in the 
November 2005 rating decision.  However, the question of whether 
new and material evidence has been received to reopen a claim 
must be addressed by the Board regardless of any RO action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened 
and reviewed if new and material evidence is presented or secured 
with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to 
review the issue of whether the duty to assist has been 
fulfilled, or undertake an examination of the merits of the 
claim.  The Board will therefore undertake a de novo review of 
the new and material evidence issue.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but 
not material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Once evidence is deemed new and material, the Board can 
proceed to review the claim based on the merits and the entire 
evidence of record.

Left Knee Disorder

In an April 2004 rating decision, the RO denied the Veteran's 
claim for service connection for a left knee disorder, as the RO 
determined that new and material evidence had not been submitted 
to warrant reopening the claim.  The RO noted that the Veteran's 
claim was previously denied by way of a November 1991 rating 
decision, as his left knee disorder was shown to exist prior to 
service.  The RO also noted that it was previously determined 
that the left knee disorder was not permanently aggravated by his 
military service.  At the time of the April 2004 rating decision 
the evidence of record included the Veteran's available service 
treatment records, which included the following:  a 1965 pre-
service medical record showing that the Veteran underwent a left 
knee meniscectomy prior to service; service treatment records 
dated in May 1976 and November 1983 showing an impression of a 
functionally normal left knee and that the Veteran was fit for 
basic induction, respectively; a November 1985 service treatment 
record showing that the Veteran underwent surgery on his right 
knee; a June 1986 service treatment record showing that the 
Veteran reported having problems with both of his knees; an 
August 1986 Medical Board Report Cover Sheet showing a diagnosis 
of lateral meniscus tear, left knee, noted to exist prior to 
service and aggravated by service, and diagnoses of patellar 
tendonitis, patella malalignment, and chondromalacia, all of the 
left knee, which were noted not to have existed prior to his 
military service; and a July 1986 Medical Board determination 
showing diagnosed left and right knee disorders and the opinion 
that the diagnoses were "incurred in and ...has not been 
aggravated by a period of active military service."  In addition 
to the service treatment records, at the time of the April 2004 
rating decision, the claims file also included the following:  a 
December 1986 VA medical examination report, which documented the 
Veteran's report of problems with his left knee following in-
service surgery on his right knee and a diagnosis of bilateral 
knee strain;  December 1986 to July 1990 VA medical treatment 
records; and statements from the Veteran that his left knee 
disorder was aggravated in service.  

In May 2005, the Veteran filed the current application to reopen 
the previously denied claim for service connection for a left 
knee disability.  The Veteran later submitted copies of the in-
service Medical Board findings that were previously of record.

The RO obtained the Veteran's June 2005 to December 2008 VA 
medical treatment records, which show treatment for a left knee 
disorder.  Of particular note is a June 2005 treatment record 
showing a diagnosis of chronic pain in the knees from 
degenerative joint disease.  It was noted in an October 2006 
treatment record that an X-ray examination of the knees revealed 
mild degenerative joint disease.  

In his November 2005 Notice of Disagreement, the Veteran further 
expressed his belief that service connection is warranted for his 
left knee disability.  Specifically, he stated that his left knee 
problems began and worsened after his in-service knee surgery in 
1985.  Thus, the Veteran essentially claimed that his current 
left knee disorder was caused by or aggravated by his service-
connected right knee.  He reiterated his belief in subsequent 
statements submitted and or dated in June 2007, August 2007, 
October 2007, and March 2009.  

As noted above, the Veteran testified before the undersigned in 
May 2010 during a video conference hearing, where he reiterated 
his contention that his left knee disorder arose in service 
following his in-service knee surgery.  

After a careful review of the evidence of record, the Board finds 
that new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected  right 
knee disability.  Accordingly, the claim must be denied.  

As noted above, the Veteran specifically argues that his left 
knee disorder was caused or aggravated by the service-connected 
right knee disability.  The Board reiterates, however, that a new 
theory of causation for the same disease or injury that was the 
subject of a previously denied claim cannot be the basis of a new 
claim under 38 U.S.C.A. §5108; Boggs, 520 F.3d at 1336.  Although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim.  Robinson, 21 Vet. App. At 550; 
Schroeder, 212 F.3d 1265.  As such, in order to reopen the claim 
of service connection for a left knee disorder, the Veteran must 
have submitted new and material evidence so long as the claim is 
not based on a separate and distinct diagnosed injury or disease.  
In the present case, the evidence of record submitted since the 
April 2004 rating decision does not warrant reopening the claim 
for service connection.  As explained above, the basis of the 
April 2004 RO rating decision that denied a prior application to 
reopen was the lack of new medical evidence as to the etiology of 
the Veteran's disorder.   Specifically, the RO noted that the 
Veteran's claim was previously denied, as it was determined that 
his left knee disorder existed prior to his enlistment and was 
not permanently aggravated by his military service.  The April 
2004 rating decision also specifically considered the December 
1986 medical evidence reporting left knee problems following 
right knee surgery.  Since that time, the Veteran has submitted 
his current VA treatment records.  While the Veteran's June 2005 
to December 2008 VA medical records constitute new evidence, they 
are not material as they do not establish that the Veteran's left 
knee disorder was incurred in or permanently aggravated by his 
military service or by a service-connected disability.  
Specifically, the newly submitted VA medical records show a 
diagnosis of chronic knee pain from degenerative joint disease.  
These records, however, do not give any new information that 
would substantiate his claim for service connection or otherwise 
demonstrate that the Veteran's current left knee disorder is 
attributable to his military service or to a service-connected 
disability.  Indeed, this new evidence does not include a new 
medical opinion relating the Veteran's left knee disorder is 
related to his military service or to his service-connected right 
knee disability.  Given this, the Board finds that there 
continues to be no new and material evidence that the Veteran has 
a left knee disorder that was caused or aggravated by his 
military service or a service-connected disability.  

The Board notes that the Veteran's service treatment records, 
including the in-service Medical Board findings, were of record 
at the time of the April 2004 rating decision.  Nonetheless, the 
Veteran submitted the in-service Medical Board findings in 
support of his application to reopen the previously denied claim.  
The Board finds that the Veteran's submitted evidence is 
redundant, as the Medical Board were previously of record and 
considered at the time of the April 2004 rating decision.  Thus, 
the recently submitted evidence of the Medical Board findings 
does not constitute new and material evidence to warrant 
reopening the Veteran's claim.  

Consideration has been given to the Veteran's statements and the 
Board presumes his testimony to be credible for the purposes of 
determining whether new and material evidence has been submitted.  
However, when viewed in conjunction with the evidence of record 
at the time of the prior final decision, it is repetitive of 
previous statements made which were previously considered by VA, 
and is therefore not new.  While the Board is sympathetic to the 
Veteran's own statements regarding his condition and his military 
service, and believes that he is competent to report his current 
symptomatology, he does not have the requisite special medical 
knowledge necessary to render an opinion as to medical causation.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 
2006).  Therefore, while the Veteran's lay statements are 
presumed credible, they do not raise a reasonable possibility of 
substantiating the claims for service connection for a left knee 
disorder, as they are not considered competent evidence of a 
nexus between the claimed disability and service or a service-
connected disability.  See Id; see also Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992) (in determining whether evidence is 
new and material, the credibility of the evidence is generally 
presumed).  
   
Accordingly, the evidence received subsequent to the April 2004 
RO rating decision is not new and material because such evidence 
does not relate to an unestablished fact and does not otherwise 
raise a reasonable possibility of substantiating the Veteran's 
claim.  As such, the appeal is denied because new and material 
evidence has not been received to reopen the Veteran's claim of 
entitlement to service connection for a left knee disorder, to 
include as secondary to a service-connected right knee 
disability.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).  As the 
Veteran has not fulfilled his threshold burden of submitting new 
and material evidence to reopen this finally disallowed claim, 
the benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

Low Back Disorder

Turning to the specific of this claim, the claims file shows that 
the claim for service connection for a low back disorder was 
denied by way of a November 1991 RO rating decision.  In denying 
the claim, the RO noted that the Veteran's service treatment 
records were negative for any reports or diagnosis of a back 
injury or complaints.  The RO further stated that the evidence 
did not show that the Veteran's current low back pain was due to 
the service-connected right knee disability.  At the time of the 
November 1991 rating decision, the claims file included the 
following:  the Veteran's service treatment records, which were 
negative for reports of a low back disorder; and December 1986 to 
July 1990 VA medical records, showing reports of low back pain 
and a diagnosis of muscle spasms, rule out arthritis of the 
spine.

In May 2005, the Veteran filed his application to reopen the 
previously denied claim for service connection for a low back 
disorder.  

Subsequently, VA treatment records dated from June 2005 to 
December 2008 were associated with the claims file.  Included in 
these records is an October 2006 treatment record, which 
documents the Veteran's report of having back pain for 
approximately twenty-one years.  A September 2006 magnetic 
resonance imaging (MRI) report shows a diagnosis of mild 
degenerative joint disease, which was noted to affect discs in 
the lumbar spine.  A December 2006 treatment record shows a 
diagnosis of pain secondary to muscle spasms in the neck and 
back.  In an October 2007 treatment record, the Veteran reported 
that he had low back pain since the late 1980's.  Thus, he 
essentially reported that his low back symptomatology began after 
his in-service surgery on his knee.  

In numerous statements submitted throughout the pendency of this 
appeal, the Veteran expressed his belief that his current low 
back disorder is related to his service-connected right knee 
disability.  

Based on the foregoing, the Board finds that new and material 
evidence has been submitted sufficient to reopen the previously 
denied claim for service-connection for a low back disability.  
The new evidence consisting, in part, of the Veteran's competent 
statements regarding the onset of his low back disorder and the 
VA medical records showing a new diagnosis of degenerative joint 
disease of the lumbar spine is clearly new in that it was not 
previously of record and not previously considered.  It is also 
material, in that it is evidence regarding whether the low back 
disorder had its onset in service or whether the disorder is 
related to a service-connected disability.  Because there was no 
evidence as to the onset of the Veteran's low back disorder or a 
diagnosis of degenerative joint disease of the lumbar spine at 
the time of the November 1991 rating decision, this evidence is 
neither cumulative nor redundant of other evidence and raises a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, reopening the Veteran's claim of service connection 
for a low back disorder is in order.  

With regards to the Veteran's lay statements, the again Board 
notes that the Veteran's claim was denied by way of the November 
1991 rating decision on the basis that there was no evidence of a 
low back disorder in service or evidence that the low back 
disorder was related to his service-connected right knee.  Since 
the November 1991 rating decision, the Veteran has provided 
further information as to the onset of his low back disorder, as 
the October 2006 and October 2007 VA treatment records include 
his reports of having low back pain for over twenty years and 
that his back pain began following his in-service knee surgery.  
Thus, resolving all reasonable doubt in the Veteran's favor, he 
has arguably asserted that his low back disability began during 
his period of active service.  The Veteran's lay statements in 
this regard constitute new and material evidence, as the 
statements suggest in-service low back symptomatology and 
evidence of continuous post-service symptoms that tend to support 
the contention of nexus to service.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence is one type of 
evidence that must be considered, if submitted, when a Veteran's 
claim seeks disability benefits). 
 
The lay statements and testimony have been presumed credible for 
the purpose of determining whether to reopen the claim.  This 
evidence was not previously considered by agency decision makers 
in light of Buchanan.  Moreover, the Board finds that the lay 
statements are not cumulative or redundant, as they clarify the 
Veteran's assertions as to the onset of his low back disorder and 
his continued symptomatology post-service.  Finally, the evidence 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a Veteran's disability, 
even where it may not convince the Board to grant the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In this case, the 
Veteran has submitted new and material evidence with respect to 
the low back disability claim, and the claim for service 
connection for a low back disability is reopened.  


ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for a left knee disorder, to 
include as secondary to service-connected right knee disability, 
is not reopened, and the appeal is therefore, denied.

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder, to 
include as secondary to service-connected right knee disability, 
is reopened.  To this extent and this extent only, the claim is 
granted.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
low back, tinnitus, and right knee claims.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A; 38 C.F.R. § 3.159(c).


Legal Criteria for Service Connection 

The Board notes that service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).  A disorder 
may also be service connected if the evidence of record reveals 
that the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

The Board notes that in addition to the legal criteria for 
service connection described above, service connection is 
provided for a disability, which is proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  The Court has held that service connection can be granted 
under 38 C.F.R. § 3.310, for a disability that is aggravated by a 
service-connected disability and that compensation can be paid 
for any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA 
has amended 38 C.F.R. § 3.310 to explicitly incorporate the 
holding in Allen.  71 Fed. Reg. 52, 744-52, 747 (2006).

Low Back Disorder

With respect to this claim, the Veteran has asserted that his 
current low back disorder is related to his service-connected 
right knee disability.  As discussed above, the Veteran has 
claimed that his low back symptomatology began after his 1985 in-
serve right knee surgery.  Having reviewed the medical evidence 
of record, the Board finds that a remand is necessary to afford 
the Veteran an appropriate examination to determine the etiology 
of his current low back disorder.  

As noted above, the first indication of a low back disorder is 
not reflected in the medical records until after the Veteran's 
separation from active duty.  A June 1990 VA medical record, 
which shows a diagnosis of muscle spasms, rule out arthritis of 
the spine.  Subsequently, the Veteran was diagnosed with 
degenerative joint disease of the lumbar spine in September 2006.  
However, the medical evidence is silent as to the etiology of his 
low back diagnosis, specifically whether this disorder is related 
to his service-connected right knee disability or to his military 
service.

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
etiology of his current low back disorder.  Under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or obtain 
a medical opinion when there is:  (1) competent evidence that the 
Veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a disease 
or symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient medical 
evidence to make a decision.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 
U.S.C.A. § 1154(a) requires VA to give "due consideration" to 
"all pertinent medical and lay evidence" in evaluating a claim 
for disability benefits).  

In light of the foregoing, the Board finds that additional 
development is needed prior to deciding the Veteran's claim.  
Given the Veteran's competent statements as to the onset of his 
low back disability following his in-service knee surgery and his 
currently diagnosed low back disorder, the Board finds it 
necessary to provide the Veteran with a VA examination in an 
attempt to determine if his current low back disorder is related 
to his service-connected right knee disability or whether the 
disorder is otherwise related his military service.  Therefore, a 
remand is needed for a VA examination and medical opinion.  See 
McLendon, 20 Vet. App. at 79.

Tinnitus

Here, the Veteran has claimed that he currently has tinnitus due 
to his military service.  Specifically, he asserted that during 
his military service he experienced significant noise exposure 
from weapons training, working around heavy equipment and 
machinery, and working with ammunition and explosives.  Having 
reviewed the evidence of record, the Board finds that further 
development of this matter is warranted. 

Associated with the claims file is an October 2006 VA audiology 
consultation record that includes the Veteran's report of having 
bilateral tinnitus since the 1970's.  While the record reflects 
that the Veteran underwent a clinical examination, no clear 
diagnosis was provided.  However, the record reflects that the 
Veteran was counseled regarding tinnitus management strategies.

The Veteran has not been afforded a VA examination with respect 
to his tinnitus claim, nor has the VA solicited a medical opinion 
as to the etiology of his claimed tinnitus disorder.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination 
as "necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay or 
medical evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim."). 

Additionally, the Board notes that lay statements, such as those 
by the Veteran, may be competent to support claims for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. 1153(a) (West 2002 & Supp. 
2009); 38 C.F.R. 3.159, 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Thus, the Veteran's statements regarding the onset and continuity 
of his tinnitus must be given consideration in determining 
whether service connection is warranted. 

In light of the foregoing, the Board finds that additional 
development is needed prior to deciding the Veteran's claim.  
Given the Veteran's competent statements as to the onset of his 
reported tinnitus and the medical evidence suggesting a current 
tinnitus disability, the Board finds it necessary to provide the 
Veteran with a VA examination in an attempt to determine if a 
current tinnitus disorder is related to his active service.  
Therefore, a remand is needed for a VA examination and medical 
opinion.  See McLendon, 20 Vet. App. at 79.

Increased Rating for Right Knee Disability

Here, the Veteran has asserted that the current disability rating 
assigned for his service-connected right knee disability does not 
accurately reflect the severity of his condition.  During the May 
2010 video conference hearing, he testified that his disorder has 
gotten progressively worse.  Thus, the Veteran has essentially 
asserted that his disability has gotten worse since his last VA 
examination in June 2005.  In light of the fact that the 
Veteran's most recent VA examination occurred in June 2005, and 
his assertions as to the increased severity of his right knee 
disability, the Board finds that an additional examination is 
warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
addition, the duty to assist requires a medical examination when 
such examination is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Moreover, the June 2005 examination is over five years old and is 
therefore too remote in time from which to evaluate the current 
severity of the Veteran's disability.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to 
a new evaluation after a two year period between the last VA 
examination and the Veteran's contention that his disability has 
increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  Therefore, due to the passage 
of time and the Veteran's assertion, the Board finds that 
additional development is warranted to determine the current 
nature, extent, severity and manifestations of his service-
connected right knee disability.  As such, VA is required to 
afford the Veteran a contemporaneous VA examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 
10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of his claimed low back 
disorder.  The entire claims file and a copy 
of this Remand must be made available to and 
reviewed by the examiner prior to conducting 
the examination.  All necessary tests and 
studies should be performed, and all findings 
must be reported in detail. 
 
The examiner is then requested to:

(a) Assess any currently diagnosed low back 
disorders; 
 
(b) Opine whether it is at least as likely as 
not (50 percent probability or greater) that 
any currently diagnosed low back disorders 
were caused or aggravated by the Veteran's 
military service.

(c) Opine whether it is at least as likely as 
not (50 percent likelihood or greater) that 
any current low back disorders were caused or 
aggravated by a service-connected disability, 
to include the service-connected right knee 
disability.  

The examiner is requested to provide a 
rationale for any opinion expressed.  If the 
examiner finds it impossible to provide the 
requested opinion without resort to pure 
speculation, he or she should so indicate and 
should further explain why an opinion cannot 
be rendered.

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of the claimed tinnitus 
disorder.  The entire claims file and a copy 
of this remand must be reviewed by the 
examiner in conjunction with conducting the 
examination.  All necessary tests and studies 
should be performed, and all findings must be 
reported in detail.  The examiner should be 
advised that tinnitus need not be shown by 
the results of audiometric testing during the 
claimant's period of active military service 
in order for service connection to be 
granted.

The examiner is asked to determine whether 
the Veteran currently has a tinnitus 
disorder.  If tinnitus is found to be 
present, the examiner is asked to opine 
whether it is as least as likely as not (50 
percent probability or greater) that the 
diagnosed tinnitus is consistent with the 
Veteran's duties during his period of active 
service, and whether the disability is 
otherwise related to noise exposure in 
service.  In so doing, the examiner must 
acknowledge the competent reports of the 
Veteran as to a continuity of symptoms since 
his military service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that an 
opinion cannot be offered without resort to 
speculation, it should be indicated and he or 
she should explain why an opinion cannot be 
reached.  

3.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his right knee disability.  
The claims file, to include a copy of this 
Remand, should be reviewed in conjunction 
with the examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.

Following this review and the examination, 
the examiner is requested to report 
complaints and clinical findings regarding 
the right knee in detail, including range of 
motion and stability testing.  The examiner 
should specify the degrees of flexion and 
extension for the right knee, and should note 
whether there is any additional limitation of 
motion due to pain, weakened movement, excess 
fatigability, or incoordination.  This 
determination should be expressed in terms of 
degrees of additional limited motion.

The examiner should also comment specifically 
on whether there is recurrent subluxation or 
lateral instability in the right knee; and if 
present, on its severity (mild, moderate or 
severe).  

The examiner should provide a clear rationale 
and basis for all opinions expressed.  
However, if an opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  

4.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO/AMC shall readjudicate 
the Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and given 
an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


